DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 5-14 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Aug. 16, 2022 has been entered and made of record.  In view of Applicant’s amendment for the title and the abstract, the object to the specification has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-3 and 5-14 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it has been amended to incorporate the allowable subject matter in claim 5.
Accordingly, the closest known prior art, i.e., Bedikian et al. (US 2014/0201689 A1), Katz (US 2016/0179295 A1), Madmony et al. (US 2017/0185166 A1), Park et al. (US 2013/0222233 A1), Holz (US 2019/0018141 A1) and Kim et al. (US 2019/0019515 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein in the second coordinate determination step, a motion coordinate existing at the farthest distance from the first coordinate among the motion coordinates in the straight line section specified by connecting each of the motion coordinates 20t12370-13 (FE21021/US) of the control means at other time points, which are temporally adjacent to the time point when the first coordinate is specified, with the first coordinate, is determined as the second coordinate”.
As to claims 2-3, 5-6 and 8-13, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 7, it is persuasive that “claim 7 is rewritten into independent form” (Remarks, p. 8).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein in the second coordinate determination step, a coordinate closest to the first coordinate, among a coordinate determined with reference to the 15distance between the trigger coordinate and the motion coordinates of the control means and a coordinate determined with reference to the straight line section specified by the first coordinate and the motion coordinates of the control means, is determined as the second coordinate”.
As to claim 14, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 24, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***